Citation Nr: 1324818	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  08-32 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity prior to February 13, 2012, and in excess of 20 percent thereafter.

2. Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity prior to February 13, 2012, and in excess of 20 percent thereafter.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.  Service in the Republic of Vietnam is indicated by the record.

This case comes before the Board of Veteran' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2012, the Board remanded the claims to include a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  During remand status, the Appeals Management Center (AMC) granted the claim for service connection for peripheral neuropathy of the bilateral upper extremities.  No appeal has been received as to the disability rating or effective dates.  Thus, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The remaining issues on appeal are REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher evaluation for his peripheral neuropathy of the lower extremities, service connection for erectile dysfunction secondary to service-connected diabetes mellitus, and SMC based on loss of use of a creative organ.  However, having carefully reviewed the record, the Board finds that remand is required to ensure that VA has met its duty to assist the Veteran in the development of his claims.

The Board notes that VA's duty to assist includes obtaining records in Federal custody.  Here, Board requested that the RO or AMC inquire with the Veteran as to his treatment for the claimed disorders.  The AMC sent the Veteran a letter dated in January 2012 requesting copies of treatment records or information on the location and dates of treatment.  The Veteran responded in February 2012.  He indicated that he received all his medical care through the John Cochran VA Medical Center in St. Louis, Missouri.  A review of the record shows that there has been no attempt to obtain any records of VA treatment since this correspondence and that the record only includes VA treatment record dated from October 2007 and earlier.  Therefore, remand is necessary.

Also VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  VA is not required to provide a medical examination in all cases; however, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one."  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9(a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); see also Green, 1 Vet.App. at 124 (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2 (2012).

Here, the Board finds that the Disabilities Benefits Questionnaire dated in February 2013 is inadequate.  First, in regards to the claim for increase for peripheral neuropathy of the lower extremities, the examination report reflects findings for atrophy described as a "gradual tapering of each calf" and the examiner's opinion that the Veteran has severe symptoms of peripheral neuropathy of the lower extremities.  However, there is no indication as to whether the atrophy is marked in character.  The schedular criteria for a 60 percent disability rating under Diagnostic Code 8520 requires evidence of severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Because information essential to rating the disability is missing, the Board must remand the matter for an adequate examination with complete findings.  A medical examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet.App. 102, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)); Green, 1 Vet.App. at 124. 

Second, in regards to the claim for erectile dysfunction, the Veteran's representative theorizes that the Veteran's diabetes predates the documented diagnosis and thus the Veteran's erectile dysfunction could be due service-connected diabetes mellitus.  On remand, the physician should address this theory and indicate, if possible, the most likely etiology of the Veteran's erectile dysfunction.

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to SMC is inextricably intertwined with the claim for erectile dysfunction.  Therefore, the Board must defer consideration of this claim.

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain all updated VA treatment records dated since October 2007.

2. The Veteran should be scheduled for a VA examination by an appropriate physician to ascertain the severity of the Veteran's service-connected peripheral neuropathy of the lower extremities prior to and from February 13, 2012.  Clinical findings should be reported in detail to include whether there is marked muscular atrophy of either lower extremity and complete or incomplete paralysis of the nerve.  The claims files along with a copy of any pertinent evidence located in Virtual VA that is not in the claims files should be made available to and reviewed by the physician.

Also, specifically, the physician should:

(a) Identify the nerve affected by the Veteran's peripheral neuropathy (i.e., sciatic nerve, common peroneal, superficial peroneal, deep peroneal, etc); and 
(b) indicate, if the sciatic nerve is involved, whether his symptoms are best characterized as mild, moderate, moderately severe, or severe with marked atrophy for both the period of time prior to and the time period from February 13, 2012; and
(c) indicate, if any nerve other than the sciatic nerve is involved, whether his symptoms are best characterized as mild, moderate, or severe for both the period of time prior to and from February 13, 2012.  See 38 C.F.R. § 4.71a, Diagnostic Codes 8520-8526.

A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3. The RO or AMC should obtain a VA medical opinion from a physician with appropriate expertise on whether the Veteran has erectile dysfunction secondary to service-connected diabetes mellitus.  The physician should provide a medical opinion on the most likely etiology of the Veteran's erectile dysfunction to include whether it is as likely as not due to undiagnosed diabetes mellitus prior to his initial documented diagnosis as theorized by the Veteran's representative.

A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge

4. Then, the RO should ensure that all the requested information is provided along an adequate supporting rationale is provided, or return for such.

5. Then, after ensuring any other necessary development has been completed, the RO should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


